Cite as: 567 U. S. ____ (2012)            1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
FEDERAL COMMUNICATIONS COMMISSION, ET AL.,
   PETITIONERS v. CBS CORPORATION ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED

    STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

              No. 11–1240. Decided June 29, 2012


   JUSTICE GINSBURG, concurring in the denial of certiorari.
   The Court’s remand in FCC v. Fox Television Stations,
Inc., 567 U. S. ___ (2012), affords the Commission an
opportunity to reconsider its indecency policy in light of
technological advances and the Commission’s uncertain
course since this Court’s ruling in FCC v. Pacifica Founda-
tion, 438 U. S. 726 (1978).